Name: Commission Delegated Regulation (EU) 2017/849 of 7 December 2016 amending Regulation (EU) No 1315/2013 of the European Parliament and of the Council as regards the maps in Annex I and the list in Annex II to that Regulation (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: European construction;  air and space transport;  transport policy;  maritime and inland waterway transport;  land transport;  organisation of transport
 Date Published: nan

 19.5.2017 EN Official Journal of the European Union LI 128/1 COMMISSION DELEGATED REGULATION (EU) 2017/849 of 7 December 2016 amending Regulation (EU) No 1315/2013 of the European Parliament and of the Council as regards the maps in Annex I and the list in Annex II to that Regulation (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (1), and in particular Article 49(4) thereof, Whereas: (1) Regulation (EU) No 1315/2013 provides for the possibility to adapt Annexes I and II as regards infrastructure components of the comprehensive network to take account of possible changes resulting from the quantitative thresholds laid down in Articles 14, 20, 24 and 27. (2) In view of the latest available statistics published by Eurostat or, in certain cases, by the national statistics offices, it is necessary to include in the comprehensive network the logistic platforms, rail-road terminals, inland ports, maritime ports and airports for which the latest two-year average of their traffic volume exceeds the relevant threshold. (3) It is also necessary to adjust the maps for road, railway and inland waterway infrastructure in a strictly limited way so as to reflect progress in completing the network. (4) Regulation (EU) No 1315/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1315/2013 is amended as follows: (1) Annex I is replaced by the text in Annex I to this Regulation; (2) Part 2 of Annex II is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 20.12.2013, p. 1. ANNEX I MAPS OF THE COMPREHENSIVE AND THE CORE NETWORK Legend Core network Comprehensive network Inland Waterways / Completed Inland Waterways / To be upgraded Inland Waterways / Planned Conventional rail / Completed Conventional rail / To be upgraded Conventional rail / Planned High speed rail / Completed To be upgraded to high speed rail High speed rail / Planned Road / Completed Road / To be upgraded Road / Planned Ports RRT (Rail-road terminals) Airports Annex I is amended as follows: (1) Points 0.1 and 0.2 are replaced by the following: (2) Points 0.3 and 0.4 are replaced by the following: (3) Points 1.1 and 1.2 are replaced by the following: (4) Points 1.3 and 1.4 are replaced by the following: (5) Points 2.1 and 2.2 are replaced by the following: (6) Points 2.3 and 2.4 are replaced by the following: (7) Point 3.1 is replaced by the following: (8) Point 3.2 is replaced by the following: (9) Point 3.3 is replaced by the following: (10) Point 3.4 is replaced by the following: (11) Point 4.1 is replaced by the following: (12) Point 4.2 is replaced by the following: (13) Point 4.3 is replaced by the following: (14) Point 4.4 is replaced by the following: (15) Point 5.1 is replaced by the following: (16) Point 5.2 is replaced by the following: (17) Point 5.3 is replaced by the following: (18) Point 5.4 is replaced by the following: (19) Point 6.1 is replaced by the following: (20) Point 6.2 is replaced by the following: (21) Point 6.3 is replaced by the following: (22) Point 6.4 is replaced by the following: (23) Point 7.1 is replaced by the following: (24) Point 7.2 is replaced by the following: (25) Points 7.3 and 7.4 are replaced by the following: (26) Point 8.1 is replaced by the following: (27) Point 8.2 is replaced by the following: (28) Point 8.3 is replaced by the following: (29) Point 8.4 is replaced by the following: (30) Point 9.1 is replaced by the following: (31) Point 9.2 is replaced by the following: (32) Point 9.3 is replaced by the following: (33) Point 9.4 is replaced by the following: (34) Point 10.1 is replaced by the following: (35) Point 10.2 is replaced by the following: (36) Point 10.3 is replaced by the following: (37) Point 10.4 is replaced by the following: ANNEX II In Annex II to Regulation (EU) No 1315/2013, the table in Part 2 is amended as follows: (1) the part concerning Denmark is amended as follows: (a) the following row is inserted between the rows concerning Ebeltoft and Esbjerg: EnstedvÃ ¦rket Compr. ; (b) the following row is inserted between the rows concerning Fur and Gedser: Fynshav Havn Compr. ; (c) the following row is inserted between the rows concerning Hirtshals and HÃ ¸je-Taastrup: Hou Havn Compr. ; (d) the following row is inserted between the rows concerning Spodsbjerg and TÃ ¥rs (Nakskov): Statoil-Havnen Compr. ; (2) the part concerning Germany is amended as follows: (a) the following row is inserted between the rows concerning Gernsheim and GroÃ krotzenburg: Ginsheim-Gustavsburg Compr. ; (b) the row concerning Honau is replaced by the following: Hohenhameln Compr. ; (c) the following row is inserted between the rows concerning Krefeld-Uerdingen and Langeoog: Lampertheim Compr. ; (d) the row concerning Mehrum is deleted; (e) the following row is inserted between the rows concerning Memmingen and Minden: Meppen Compr. ; (f) the following row is inserted between the rows concerning Minden and MÃ ¼nchen: MÃ ¼hlheim an der Ruhr Compr. ; (g) the following row is inserted between the rows concerning MÃ ¼nster and Norddeich: Niedere BÃ ¶rde Compr. ; (h) the following row is inserted between the rows concerning Regensburg and Rheinberg: Rheinau Compr. ; (i) the following row is inserted between the rows concerning Rheinberg and Rostock: RheinmÃ ¼nster Compr. ; (j) the row concerning Stollhofen is deleted; (k) the row concerning Vahldorf is deleted; (3) the part concerning Spain is amended as follows: (a) the following rows are inserted between the rows concerning CastellÃ ³n and Ceuta: Centro de Transportes de Burgos Compr. Centro Intermodal de Transporte y Logistica de Vitoria-Gasteiz Compr.; (b) the following row is inserted between the rows concerning Linares and Madrid: Los Cristianos Compr. ; (c) the following row is inserted between the rows concerning Sevilla and Tarragona: Silla Compr.; (d) the following row is inserted between the rows concerning Valencia and Valladolid: Valencia Fuente de San Luis Compr.; (4) in the part concerning Italy, the row concerning Catania is replaced by the following: Catania Compr. (Fontanarossa, Comiso emergency runway) Compr. Compr.; (5) the part concerning the Netherlands is amended as follows: (a) the following row is inserted between the rows concerning Dordrecht and Eemshaven: Drachten Compr. ; (b) the following row is inserted between the rows concerning Harlingen and Hengelo: Heerenveen Compr. ; (c) the following row is inserted between the rows concerning Kampen and Lelystad: Leeuwarden Compr. ; (6) the part concerning Romania is amended as follows: (a) the following row is inserted between the rows concerning Baia Mare and BrÃ ila: Basarabi Compr. ; (b) the following row is inserted between the rows concerning IaÃi and Medgidia: Mahmudia Compr. ; (c) the following row is inserted between the rows concerning Oradea and Sibiu: Ovidiu Compr. ; (7) in the part concerning Sweden, the following row is inserted between the rows concerning Sveg and Trelleborg: SÃ ¶dertÃ ¤lje Compr. ; (8) in the part concerning United Kingdom, the row concerning London is replaced by the following: London Core (City) Core (Gatwick)* Core (Heathrow)* Core (Luton)* Core (Stansted)* Compr. (Southend) Core (London, London Gateway, Tilbury) .